      Case 1:21-cv-00325-DLC Document 39 Filed 07/29/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------- X
                                        :
 WINFRED WAIRIMU WAMAI, et al.,         :
                                        :
                          Plaintiffs,   :             21cv325 (DLC)
                                        :
                -v-                     :                  ORDER
                                        :
 INDUSTRIAL BANK OF KOREA,              :
                                        :
                          Defendant.    :
                                        :
 -------------------------------------- X

DENISE COTE, District Judge:

     In an Opinion of July 14, 2021 (the “July 14 Opinion”),

this case was conditionally dismissed on the basis of forum non

conveniens.   The July 14 Opinion required the parties to submit

by July 28 a stipulation to litigate in the Republic of Korea

(“Korea”), including a commitment by the defendant to accept

service in Korea and waive any jurisdictional or statute of

limitations defense.    It further provided that, upon entry of

that stipulation, judgment would be entered for defendant

Industrial Bank of Korea (“IBK”).

     On July 28, the parties informed the Court that they were

unable to reach an agreement on one term in the stipulation.

Specifically, the plaintiffs seek to include a term (the

“Disputed Provision”) providing that

     If Plaintiffs’ judgment against Iran is not recognized
     as valid and enforceable by a final determination in
     Korean courts within eighteen months of Plaintiffs
      Case 1:21-cv-00325-DLC Document 39 Filed 07/29/21 Page 2 of 3



    filing an action in Korea to recognize the judgment,
    Plaintiffs may refile this case in the Southern
    District of New York. In such case, IBK will not
    raise a statute of limitation defense that it could
    not have raised in the present action.

IBK has objected to the inclusion of this provision.         Except for

this provision, the parties are otherwise in agreement on the

terms of the stipulation to litigate in Korea, and a proposed

stipulation that excludes the Disputed Provision was filed on

July 28.

    The defendant’s objections to the Disputed Provision are

sustained and the July 28 stipulation is approved without the

Disputed Provision.    Among other infirmities, the eighteen-month

period contemplated by the Disputed Provision is far too

compressed to complete litigation.      Moreover, the provision

invites gamesmanship and does not promote good faith litigation

of the merits of the plaintiffs’ claims in Korea.         Further, the

Disputed Provision may unfairly prejudice IBK: it could be

forced to litigate in an inconvenient foreign forum based

entirely on factors outside of its control.        The Disputed

Provision also permits the refiling of the entire action in the

United States even though the triggering event in the Disputed

Provision -- the failure to recognize the plaintiffs’ U.S.

judgment against Iran within eighteen months -- may apply to

only some of the plaintiffs’ claims.      Finally, the Disputed



                                    2
         Case 1:21-cv-00325-DLC Document 39 Filed 07/29/21 Page 3 of 3



Provision exceeds the scope of the conditional dismissal

contemplated by the July 14 Opinion.         Accordingly, it is hereby

    ORDERED that the plaintiffs’ request to include the

Disputed Provision in the parties’ stipulation to litigate in

Korea is denied.

    IT IS FURTHER ORDERED that the Clerk of Court shall enter

judgment for IBK and close this case.


Dated:       New York, New York
             July 29, 2021


                                           ____________________________
                                                    DENISE COTE
                                           United States District Judge




                                       3
